82445: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-14317: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82445


Short Caption:AGUIRRE, JR. VS. ELKO CTY. SHERIFF'S OFFICECourt:Supreme Court


Lower Court Case(s):Elko Co. - Fourth Judicial District - CV-FR-17-687Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:03/16/2022 at 1:30 PMOral Argument Location:Carson City


Submission Date:03/16/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantEfren Aguirre, Jr.Travis W. Gerber
							(Gerber Law Offices, LLP)
						Zachary A. Gerber
							(Gerber Law Offices, LLP)
						


RespondentElko County Sheriff's OfficeRand J. Greenburg
							(Elko County District Attorney)
						Tyler J. Ingram
							(Elko County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


02/05/2021Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


02/05/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-03538




02/05/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-03541




02/08/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)21-03731




02/09/2021Filing FeeFiling Fee Paid. $250.00 from Gerber Law Offices.  Check no. 7511. (SC)


02/22/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 09/24/20. To Court Reporter: Department 1, Fourth Judicial District Court. (SC)21-05224




02/24/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-05417




03/29/2021Notice/IncomingFiled Notice of Appearance.  Tyler J. Ingram, District Attorney and Rand J. Greenburg, Deputy District Attorney for the County of Elko Appearing as Counsel for Respondent.  (SC)21-08947




04/12/2021TranscriptFiled Notice from Court Reporter. Tonja D. Lemich stating that the requested transcripts were delivered.  Dates of transcripts: 9/24/20. (SC)21-10471




06/01/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  June 22, 2021.  (SC)21-15510




06/22/2021BriefFiled Appellant's Opening Brief. (SC)21-18023




06/22/2021AppendixFiled Joint Appendix Volumes 1-3. (SC)21-18025




07/21/2021BriefFiled Respondent's Answering Brief. (SC)21-20982




08/12/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  September 3, 2021.  (SC)21-23511




09/03/2021BriefFiled Appellant's Reply Brief. (SC)21-25770




09/03/2021Case Status UpdateBriefing Completed/To Screening. (SC)


11/03/2021AppendixFiled Appellant's Supplemental Appendix. (SC)21-31640




01/04/2022Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled for March 16, 2022, at 1:30 p.m. in Carson City.  Argument shall be limited to 30 minutes.  (SC)22-00234




02/18/2022MotionFiled Respondent's Motion to Strike Appellant's Supplemental Appendix. (SC)22-05521




02/24/2022MotionFiled Appellant's Response to Motion to Strike. (SC)22-06071




02/25/2022MotionFiled Respondent's Reply to Appellant's Response to Motion to Strike. (SC)22-06235




03/02/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-06683




03/04/2022Order/ProceduralFiled Order Denying Motion.  On February 18, 2022, respondent filed a motion to strike the supplemental appendix.  It appears that the arguments raised by the motion to strike go directly to the merits of the issues on appeal and this court declines to grant the motion to strike.  (SC)22-06919




03/16/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. AS/EC/KP. (SC).


05/05/2022Opinion/DispositionalFiled Authored Opinion. "Reversed." Before: Silver/Cadish/Pickering. Author: Cadish, J. Majority: Silver/Cadish/Pickering. 138 Nev. Adv. Opn. No. 32. NNP22-AS/EC/KP. (SC).22-14317




06/01/2022RemittiturIssued Remittitur. (SC)22-17314




06/01/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/24/2022RemittiturFiled Remittitur. Received by County Clerk on June 6, 2022. (SC)22-17314





Combined Case View